Exhibit 10.21

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of the _____ day of _____, 20___ by and between COVENTRY HEALTH CARE, INC., a
Delaware corporation, (the “Company”) and
                                    (“Holder”).

 

1.         Restricted Stock Award. The Company hereby awards Holder _____ shares
(the “Restricted Stock,” which shall include any additional shares or other
securities received in respect of the Restricted Stock through stock splits or
stock dividends pursuant to Section 3 below or under the Company’s
2004 Incentive Plan) of the Company’s Common Stock (the “Common Stock”), subject
to the terms and conditions of this Agreement and the terms and conditions of
the 2004 Incentive Plan. If the terms of this Agreement conflict with or are
inconsistent with the terms of the 2004 Incentive Plan, the 2004 Incentive Plan
shall control.

 

2.         Restrictions, Performance Goals and Conditions: (a)(i) Restrictions.
Commencing with the date hereof, the Holder agrees Holder has no right to, and
shall not, sell, transfer, pledge or assign, in whole or in part, the Restricted
Stock until (x) all performance goals set forth herein have been attained and
(y) the required time period with respect to each increment of Restricted Stock
shall have lapsed.

 

(ii)    Performance Goals. This award of Restricted Stock is contingent upon the
attainment of the following performance goal: For the year ending December 31,
20___, the Company shall have attained earnings equal to $______ per diluted
share of Common Stock. In the event the foregoing performance goal shall not be
attained, then this award of Restricted Stock and any cash dividends received on
the shares of Restricted Stock shall be forfeited, and this Agreement shall
become null and void.

 

(iii)   Lapse of Restrictions. In the event that the performance goal(s) set
forth in Subsection 2(a)(ii) above shall have been met, then the restrictions
set forth in Section 2(a)(i)(x) above shall lapse and be no longer in force and
effect, and the required time period referenced in Section 2(a)(i)(y) above
shall lapse in annual cumulative increments of [one-third] [one-fourth] the
number of shares of Restricted Stock awarded herein, with the first annual
increment beginning on ________, 20___. From and after each annual date, the
shares as to which the above restrictions have lapsed shall be owned by Holder
free and clear of all restrictions or limitations of this Agreement. As soon as
reasonably practicable after each date the restrictions shall lapse, the Company
shall deliver the unrestricted shares to Holder, either by issuing a stock
certificate for the unrestricted shares or by transferring the unrestricted
shares electronically to Holder’s brokerage account.

 

(b)       Except as provided in this Agreement to the contrary, the Holder shall
have, with respect to the Restricted Stock, all of the rights of a shareholder
of the Company, including the right to vote the shares and the right to receive
any cash dividends. Pursuant to Section 3 below, stock or other security
dividends or stock splits issued with respect to Restricted Stock shall be
treated as additional Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the Restricted Stock with respect
to which such dividends or splits are issued.

 

(c)        Upon termination of Holder’s service as an employee of the Company
for any reason during the term of this Agreement, all shares still subject to
restriction will be forfeited, unless such termination is the result of Holder’s
death or Disability, in which case the Restricted Stock subject to restriction
will immediately vest.

 

(d)       In the event of a Change in Control of the Company, Restricted Stock
as to which restrictions have not lapsed will vest as of the date the Change in
Control, as applicable, is deemed to have occurred.

 

3.         Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
such substitution or adjustment shall be made in the maximum number of shares of
Restricted Stock as may be determined to be appropriate by the Committee, in its
sole discretion, provided that the number of shares subject to any award shall
always be a whole number.

 

4.         Restricted Account/Stock Legend. Holder acknowledges that the Company
will either issue the Restricted Stock covered by this Agreement in the name of
Holder to be held in an uncertificated restricted account or will issue a stock
certificate for the Restricted Stock covered by this Agreement registered in the
name of Holder, which certificate bear will bear the legend set forth below and
any additional legend required by applicable securities law or by the New York
Stock Exchange or any exchange on which the Common Stock may be listed:

 

The shares evidenced by this certificate are subject to the terms and conditions
of a Restricted Stock Agreement dated _______, 20___ between Coventry Health
Care, Inc. and the registered holder hereof.

 

Holder acknowledges that the certificates evidencing the Restricted Stock,
whether certificated or uncertificated, shall be held in the custody of the
Company in the name of the Holder until the restrictions lapse and that it is a
condition to the effectiveness of this Agreement and the award of the Restricted
Stock that Holder deliver to the Company the stock power enclosed herewith,
endorsed in blank.

 

5.         Non transferability.  The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the 2004 Incentive Plan, and the
terms thereof shall be binding on the executors, administrators, heirs and
successors of Holder.

 

6.         Defined Terms. Defined terms used herein and not defined shall have
the meanings ascribed to them in the 2004 Incentive Plan.

 

7.         Amendment: Choice of Law. This Agreement may be amended as provided
in the Plan. This Agreement shall be governed by Maryland law.

 

 

COVENTRY HEALTH CARE, INC.

HOLDER:

 

 

By:                                              

                                             

 

Dale B. Wolf

 

Chief Executive
Officer                                                                                                                                
SS#                                             